Citation Nr: 1754623	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis with liver, lung, and central nervous system involvement (sarcoidosis).

2. Entitlement to service connection for sarcoidosis.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a bilateral eye disability, claimed as loss of visual acuity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from August 31, 1979 to November 22, 1979.  He had additional periods of active duty for training and inactive duty for training as a member of the Army National Guard until he was discharged on July 31, 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was most recently before the Board in September 2015 when it was remanded for additional development.

The Veteran testified during a November 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The issues of entitlement to service connection for diabetes, high blood pressure, cirrhosis of the liver, high cholesterol, knee pain, lungs/respiratory problem, and heart/cardiovascular problems have been raised by the Veteran in a November 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for sarcoidosis and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In an unappealed April 1998 rating decision, the RO denied service connection for sarcoidosis.  

2. Evidence received subsequent to the April 1998 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of entitlement to service connection for sarcoidosis.

3. The preponderance of the evidence is against a finding that the Veteran has a bilateral eye disability that was incurred in or caused by active military service.  


CONCLUSIONS OF LAW

1. The April 1998 rating decision which denied the claim for entitlement to service connection for sarcoidosis is final.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

2. New and material evidence having been received, the claim for entitlement to service connection for sarcoidosis is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

3. The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in September 2015 for the purpose of affording the Veteran a Board hearing.  As noted above, the hearing was provided in November 2016.  Thus, there has been substantial compliance with the Board's remand directives and no further development is required with respect to the claims adjudicated herein.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims decided herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).


I. New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The United States Court of Appeals for Veterans Claims held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The claim for entitlement to service connection for sarcoidosis was initially denied by the RO in an April 1998 rating decision.  The RO essentially determined that the evidence of record did not establish a relationship between sarcoidosis and any disease or injury during military service.  Additionally, although the Veteran indicated that he was diagnosed with sarcoidosis in 1987 while in the National Guard, he did not provide evidence of being on active duty for training at that time.  The Veteran did not appeal the denial and the rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

The evidence received since the April 1998 rating decision includes a July 1989 notice of discharge from the Army National Guard.  Additionally, the Veteran submitted a January 1990 Social Security Administration Decision noting that he was hospitalized in June 1987 for evaluation of his shortness of breath, diagnosed as pulmonary sarcoidosis.  Finally, during the November 2016 hearing, the Veteran reported that during his weekend drills and summer camps for the National Guard, he had shortness of breath and coughing and had to be hospitalized in 1987.  Alternatively, he stated that he began having trouble breathing during basic training in 1979 after gas chamber testing training.  He indicated that doctors told him the sarcoidosis was related to his service.    

This evidence is new evidence because it was not previously before decisionmakers.  It is also material because when considered with the other evidence, it raises a reasonable possibility of substantiating the claim.  As noted above, the credibility of this evidence is presumed.  As such, the evidence added to the record since the April 1998 rating decision indicates that the Veteran's sarcoidosis was diagnosed during a period of active duty for training or, alternatively, had its onset during his period of active service in 1979.  

Therefore, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for sarcoidosis.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2017).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

The Veteran's post-service treatment records indicate that he was diagnosed with non-proliferative diabetic retinopathy in the right eye in November 2009.  However, the Veteran has not provided objective evidence of a disability of the left eye.  As the Board finds the Veteran competent to report a loss of visual acuity, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), the benefit of the doubt will be conferred in the Veteran's favor.  Accordingly, the requirements of Shedden element (1) have been met.  

Service treatment records are unavailable in this case.  See Dec. 2009 Formal Finding of Unavailability of Service Treatment Records.  However, during the November 2016 Board hearing, the Veteran specifically denied any onset of an eye disability in service.  Indeed, he denied an eye injury in service or being treated for his eyes until after he was discharged from the National Guard.  As such, the Veteran's claim fails on Shedden element (2), evidence of in-service incurrence.  Further, there is no evidence that the Veteran's current right eye diabetic retinopathy or bilateral loss of visual acuity is related to his period of active service sufficient to satisfy Shedden element (3).  

The Board has considered the Veteran's January 2010 statement that his vision problems began while he was serving in the military.  However, his contention is not supported by the record.  During a February 1998 VA examination, the Veteran's eyes were noted to be normal.  Indeed, the first evidence of a diagnosed eye disability is in 2009, decades after his discharge from the National Guard.  This delay further weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The weight of the evidence is against a connection between service and the Veteran's current eye disability.  

Although the Veteran was not afforded a VA examination for his eyes, VA was not required to provide an examination in this case.  The evidence does not show an in-service event or meet even the low threshold of an indication that the Veteran's eye disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Absent some evidence that could link the Veteran's eye disability to something in service, a VA examination is not required.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral eye disability must therefore be denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for sarcoidosis is reopened; the claim is granted to this extent only.

Service connection for a bilateral eye disability is denied.


REMAND

While the Board regrets the additional delay, an additional remand is necessary before the remaining claims can be adjudicated.  During the November 2016 hearing, the Veteran noted treatment through VA for his claimed sarcoidosis and back disability.  He noted treatment at the Augusta VA Medical Center (MC), Dublin VAMC, and Warner Robins clinic.  These records have not been associated with the claims file.    

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, these records, and any other outstanding medical records identified by the Veteran, should be obtained.

Additionally, as the Veteran asserts that his sarcoidosis and back disability may have had their onset during his service in the National Guard, the RO should take all necessary steps to verify the Veteran's periods of active duty for training and inactive duty for training.

Finally, while on remand, the AOJ should obtain Social Security Administration (SSA) records.  In this regard, while the SSA decisions are associated with the claims file, the decisions cite to medical evidence that is not of record.  As the SSA determinations include references to both sarcoidosis and a back disability, they are relevant to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his sarcoidosis and back disability and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Augusta VAMC, Dublin VAMC, and Warner Robins clinic.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Contact all appropriate service departments and/or record storage facilities and request that they verify each period of the Veteran's service.  Of particular interest are the Veteran's period(s) of active duty for training in 1987.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.

3. Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. 

4. Thereafter, the AOJ should undertake any additional development deemed necessary as a result of the additional evidence and readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


